DETAILED ACTION
The amendment filed 10/5/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive.  Applicant argues that Bernard does not teach ramping down RPM, adjusting a choke according to a ramp schedule and simultaneously with the ramping down, activating a gas compressor to inject gas.  While Bernard may not explicitly teach these limitations, the combination of references would make sure a method obvious to one of ordinary skill in the art.  Elkins teaches ramping down RPM of a pump and adjusting a choke which follows an executed ramp schedule (col. 7, lines 50+, as described, the actions as adjusting the choke are considered as following a “ramp schedule” since this limitation only appears to be a “schedule” of an intended course of action which is inherent to the operation as described) and activating a compressor to inject fluid.  Bernard teaches that such an injection fluid may be a gas (col. 2, lines 6-10).  As in the rejection below, it is considered obvious to one of ordinary skill in the art to step 106 before the previous step is fully performed (i.e. simultaneously, as in step 104 as including “eventually, flow from rig pump ceases” col. 6, line 5) in order to reduce overall time and efficiency of the operation (as overlapping steps where possible).
Applicant also argues that claim 1 as requiring a computer to control a volume of injected gas should overcome the rejection under Elkins and Bernard, but both Elkins and Bernard teach computer control systems (Elkins col. 8, lines 39+; and Bernard col. 4, lines 47+) to perform the disclosed functions including considering parameters including drilling fluid flow rates and drill string rotation rates (Elkins col. 8, lines 39+ inherently considers drilling fluid flow rates to control choke and mud pump while Bernard col. 4, lines 50+ considers drill string RPM, penetration rate, and flow rates), at least.  Bernard does teach that the computer controls an actual volume of gas injected into a wellbore (col. 5, lines 1-10, where control of the accumulator and various flow control devices would perform this).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10, 14, 32, 16, 24, 12, 13, 18, V2, 20, 22, 15, 17, 28, 26, all as referencing figure 1 as in the specification, page 7, line 30 – page 8, line 5. Note many of these reference signs must be shown as now corresponding to claimed subject matter as in amended claim 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure monitoring system (as in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the reservoir” in lines 29-30 which is indefinite since two distinct “reservoirs” have previously been recited, i.e. the gas reservoir and the drill fluid reservoir.  It appears this recitation should be “the gas reservoir”.  The remaining claims are indefinite as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins et al. (US 6,374,925) in view of Bernard (US 9,249,638).  
In regard to claim 1, Elkins et al. disclose a method to maintain a bottom hole fluid pressure control to a wellbore of a drilling rig that utilizes a drillstring (abstract, also col. 7, line 40 - col. 8, line 38) and to facilitate adding a new drill stand, the method comprising injecting mud in the wellbore by an injection device adapted to maintain fluid pressure control (col. 7, lines 40-67, injection device 90); conducting drilling by the drilling rig (col. 5, lines 3-5, also inherent to operation col. 7, lines 37+); executing a ramp schedule computation (col. 7, lines 50+, as described, the actions as adjusting the choke are considered as following a “ramp schedule” since this limitation only appears to be a “schedule” of an intended course of action which is inherent to the operation as described); halting the drilling operation to add a new stand to the drillstring, wherein the mud injection device is stopped (col. 7, line 64 – col. 8, line 12, where it is described that the fluid may be injected while pump 90 is stopped) and a fluid is injected (as in col. 8, lines 4-11) to maintain the borehole pressure within the annulus of the wellbore at the desired constant pressure (col. 8, lines 1-12, where “constant pressure” is within the acceptable range of the annulus fluid pressure); in response to said executing step, ramping down pumping of the drilling mud by ramping down RPM of the injection device (col. 7, lines 50+) and adjusting the managed pressure drilling choke following a ramp schedule computation (col. 7, lines 50+, as described, the actions as adjusting the choke are considered as following a “ramp schedule” since this limitation only appears to be a “schedule” of an intended course of action which is inherent to the operation as described); and wherein injecting the fluid into the wellbore following the execution of the ramp-schedule to maintain the borehole pressure (col. 8, lines 4-12, the duration/amount of injecting as inherently required to follow the method disclosed by Elkins et al. would involve computation which is considered to be within the ramp-schedule computation); breaking connection of the drill rig to add a new drill stand col. 8, lines 1-5) and then adding the new drill stand to the drill rig (col. 8, lines 1-5); ramping up RPM of the mud injection device while adjusting the MPD choke and bleeding down the another compressor (col. 8, lines 15-29, i.e. “Controllably begin drilling fluid circulation..”); executing the ramp-schedule computation comprising parameters obtained from a pressure monitoring system (parameters at least as required to calculate pump speeds as in col. 7, lines 50+, including drilling fluid flow rates at least as in col. 6, lines 24-30); said parameters enabling an operator to maintain a constant desired bottom hole pressure during a managed pressure drilling connection (col. 6, lines 11-30, as maintaining “ECD”); and wherein the parameters comprise consideration of at least one of: drilling fluid weight, drilling fluid flow rates (col. 6, lines 24-30, and as in col. 7, line 40 – col. 8, line 38 where drilling flow rates are necessary considered to perform method where flow rates are brought to zero and restarted), drill string rates of penetration and drill string rotation rate (also considered as in col. 6, lines 63-67 as at least above 0).
Elkins et al. do not disclose that the drilling fluid injected to maintain a bottom hole pressure is a compressible gas simultaneously with mud pumping or a gas reservoir with a gas compressor as part of a managed pressure drilling unit connected to a computer to monitor pressure and control a volume of gas injected.  Bernard discloses a method comprising providing a managed pressure drilling unit including a gas reservoir equipped with a gas compressor (34/70, as best understood the accumulator acts as both a reservoir and compressor as the gas is provided as compressed, although Elkins also discloses a gas compressor, i.e. pumps as within col. 3, lines 56-65) connected to a computer via a connection wherein a user operates the computer (74, 118, 120, 126, as in col. 4, lines 41+, inherently user operated as programmed by a user at least) and wherein the computer monitors the pressure inside the wellbore with the use of a pressure sensor (38, as necessarily included in calculations) and further wherein the computer controls a volume of gas injected into the wellbore (col. 5, lines 1-10); wherein a compressible gas is injected in order to control a bottom hole fluid pressure (col. 1, line 59 – col. 2, line 20, note the injection is directly to an annulus, col. 2, lines 26-37, col. 5, lines 20-25, col. 6, lines 9-14); wherein the gas compressor is activated simultaneously to inject gas from the reservoir (col. 6, lines 9+) following execution of the ramp-schedule (as in col. 5, line 65 – col. 10, line 9).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the methods of Elkins et al. with the compressible gas and computer control of Bernard (as substituting for the injected fluid of Elkins et al.) since choosing from a finite number of identified, predictable solutions (for pressure control fluid) with a reasonable expectation of success is considered obvious to one of ordinary skill.  Bernard also do not explicitly disclose that the gas compressor is activated simultaneously to the injection of mud but discloses these as sequential steps (col. 6, lines 1-15).  However, it is considered obvious to one of ordinary skill in the art before the time of filing to begin step 106 before the previous step is fully performed (step 104 as including “eventually, flow from rig pump ceases” col. 6, line 5) in order to reduce overall time and efficiency of the operation (as overlapping steps where possible).
In regard to claims 2-3, Bernard discloses wherein the compressible gas is nitrogen (col. 2, lines 6-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
10/31/2022